IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MARGARET CONKLIN-                    NOT FINAL UNTIL TIME EXPIRES TO
PETERS,                              FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D14-2057
v.

BANK OF AMERICA, N.A.,

      Appellee.


_____________________________/

Opinion filed January 5, 2016.

An appeal from the Circuit Court for Lafayette County.
Darren K. Jackson, Judge.

Margaret Conklin-Peters, pro se, Appellant.

Mary J. Walter of Liebler Gonzalez & Portuondo, Miami, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, ROWE, and RAY, JJ., CONCUR.